Citation Nr: 9913052	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post exploratory laparotomy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1975 to December 
1978 and from November 1979 to November 1983.  This appeal 
arises from a January 1995 rating decision of the Roanoke, 
Virginia Regional Office.  The veteran filed a notice of 
disagreement in April 1995; a statement of the case was 
issued in August 1995; and a substantive appeal was received 
in September 1995.  

The veteran appears to be alleging that his service connected 
disabilities prevent gainful employment.  The issue of 
entitlement to a total disability rating based on individual 
unemployability is referred to the RO for appropriate action.  
It is not inextricably intertwined with the issue on appeal.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a rating 
increase claim for a particular service-connected condition 
is not "inextricably intertwined" with a total disability 
individual unemployability rating claim predicated on that 
condition.  Holland v. Brown, 6 Vet.App. 443 (1994).  


REMAND

The veteran contends that the RO erred by failing to assign a 
compensable evaluation for his service connected 
gastrointestinal disability, classified as status post 
exploratory laparotomy.  

By rating action of May 20, 1998, service connection was 
denied for gastrointestinal problems, to include hiatal 
hernia with gastroesophageal reflux disease, gastritis, and 
diverticulitis.  To date, there has been no notice of 
disagreement with this decision.  Thus, the only disability 
for the Board's consideration is the service connected 
residuals of exploratory laparotomy, which has been rated 
under the Diagnostic Code for adhesions of the peritoneum.  
In this regard, it is noted that during service, the veteran 
underwent lysis of adhesions and decompressive jejunostomy as 
well as reduction of a jejunal enteric intussusception.  

Following the submission of the increased rating claim in 
September 1993, a VA general medical examination was 
conducted in September 1994; however, the veteran failed to 
report for surgical evaluation in October 1994, and the 
examination was returned to the RO as incomplete.  In April 
1995, the veteran indicated that the VA medical center had 
canceled the examination in question, although he admitted to 
having been impatient at that time.  He requested that 
another examination be scheduled.  It appears from the record 
that instead of affording the veteran another VA rating 
examination, the VA Chief of the Surgical Service reviewed 
some of the veteran's records and submitted a written 
statement in June 1995.

The June 1995 statement indicates that the veteran had 
reported on two occasions that he had had a laparotomy for GI 
bleeding.  On review of system, an abdominal scar was found.  
As the physician noted that the report of laparotomy surgery 
was not available; it is clear that the veteran's service 
medical records were not available to the VA physician.  The 
Court has observed that VA is required to conduct an accurate 
and descriptive medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 
Vet. App. 121 (1991).  The Court has also held that in cases 
concerning the rating of disorders, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  The current record 
is deficient in that the veteran has not received an adequate 
rating examination based on the complete medical record that 
provides detailed clinical findings as to all necessary 
rating criteria relative to his service connected disability.  
Therefore, the veteran should be afforded a special VA 
examination by a gastroenterologist following the gathering 
of all recent treatment records.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Accordingly, all current treatment 
records must be obtained.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
gastrointestinal disability in recent 
years.  Inquiry should also be made of 
the veteran as to whether he has applied 
for or is receiving Social Security 
Benefits.  After securing the necessary 
releases, the RO should obtain all 
records that have not already been 
obtained.  This should include any 
administrative decision and underlying 
medical records in the possession of the 
Social Security Administration and all 
treatment records from the Hampton VA 
medical center from August 1997 to the 
present.  These records should be 
associated with the claims file.  

2.  The veteran should be afforded a VA 
special examination by a 
gastroenterologist.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  All 
indicated tests must be performed.  The 
examiner should record all complaints and 
clinical findings pertaining to 
gastrointestinal disability.  The 
examiner should indicate whether there is 
(1) evidence of adhesions with pulling 
pain on attempting work; (2) pulling pain 
which is aggravated by movements of the 
body, (3) occasional episodes of colic 
pain, nausea, constipation (perhaps 
alternating with diarrhea); (4) abdominal 
distention; (5) partial obstruction 
manifested by delayed motility of a 
barium meal; (6) definite partial 
obstruction shown by x-ray; (7) frequent 
and prolonged episodes of severe colic 
distention, nausea or vomiting following 
severe peritonitis, ruptured appendix, 
perforated ulcer or operation with 
drainage attributable solely to the 
service connected disability; (8) a 
painful or tender scar on objective 
demonstration; (9) a scar that limits 
function of any part affected; (10) 
and/or a superficial, poorly nourished 
scar with repeated ulceration.  (In this 
regard, the examiner should respond to 
each question using the corresponding 
number and keep in mind that service 
connection has not been recognized for 
currently diagnosed hiatal hernia with 
gastroesophageal reflux disease, 
gastritis, or diverticulitis). 

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes and that all 
posed questions are answered.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include 
consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
VA examination (the RO should also 
include in the claims folder a copy of 
the letter scheduling the veteran for an 
examination and information furnished him 
concerning the consequences of any 
failure to appear).  The veteran and his 
representative should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


